MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                        FILED
regarded as precedent or cited before any                               Feb 21 2017, 8:13 am
court except for the purpose of establishing
                                                                             CLERK
the defense of res judicata, collateral                                  Indiana Supreme Court
                                                                            Court of Appeals
estoppel, or the law of the case.                                             and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Bryan M. Truitt                                          Curtis T. Hill, Jr.
Bertig & Associates, LLC                                 Attorney General of Indiana
Valparaiso, Indiana
                                                         Lyubov Gore
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Lazaro Miranda, a/k/a Randall                            February 21, 2017
Izquierdo,                                               Court of Appeals Case No.
Appellant-Defendant,                                     64A03-1601-CR-124
                                                         Appeal from the
        v.                                               Porter Superior Court
                                                         The Honorable
State of Indiana,                                        Mary R. Harper, Judge
Appellee-Plaintiff.                                      Trial Court Cause No.
                                                         64D05-1405-FC-4132



Kirsch, Judge.




Court of Appeals of Indiana | Memorandum Decision 64A03-1601-CR-124 | February 21, 2017          Page 1 of 12
[1]   Lazaro Miranda, a/k/a Randall Izquierdo (“Defendant”) was convicted after a

      jury trial of forgery1 as a Class C felony, was found to be a habitual offender2

      after a bench trial, and was sentenced to an aggregate fourteen-year sentence.

      He appeals and raises the following issue for our review: whether the State

      presented sufficient evidence to support his conviction for Class C felony

      forgery.


[2]   We affirm.


                                       Facts and Procedural History
[3]   At approximately 11:15 a.m. on May 7, 2014, Sergeant Alfred Villareal

      (“Sergeant Villareal”) and Sergeant Michael Stewart (“Sergeant Stewart”) of the

      Lake County Police Department’s Drug Task Force Interdiction Unit (“the

      Interdiction Unit”) were patrolling I-94, which leads to Michigan. The

      Interdiction Unit is involved in detecting criminal activity that occurs through

      the interstate highways, which includes the trafficking of drugs, weapons, and

      cash. On May 7, Sergeant Villareal and Sergeant Stewart were each in an

      unmarked police vehicle; Sergeant Villareal was parked in the median of the

      interstate, observing traffic, and Sergeant Stewart was driving on the interstate,

      monitoring vehicles.




      1
        See Ind. Code § 35-43-5-2(b). We note that, effective July 1, 2014, a new version of this criminal statute was
      enacted. Because Defendant committed his crime prior to July 1, 2014, we will apply the statute in effect at
      the time he committed his crime.
      2
          See Ind. Code § 35-50-2-8.


      Court of Appeals of Indiana | Memorandum Decision 64A03-1601-CR-124 | February 21, 2017            Page 2 of 12
[4]   Sergeant Stewart was driving behind a group of vehicles as the vehicles

      approached Sergeant Villareal’s parked car. As the vehicles passed Sergeant

      Villareal, all of the vehicles except for one “did [the] typical reaction,” which

      was to slow down to about 70 miles per hour, remain in their lanes, and keep

      driving past the police vehicle. Tr. at 128. One vehicle, however, slammed on

      its brakes, dropped its speed to about sixty to sixty-five miles per hour, and

      swerved over into the right lane without signaling its lane change. This drew

      Sergeant Stewart’s attention because he considered it to be a “really unusual

      overcompensated action.” Id. Sergeant Stewart continued to follow the vehicle

      for a period of time.


[5]   Sergeant Stewart pulled up next to the vehicle and saw two individuals inside,

      who were both exhibiting “unusual” body language. Id. at 131. The driver was

      sitting very forward and very rigidly, was staring straight ahead, and had a

      “death grip” on the steering wheel. Id. The passenger, later identified as

      Defendant, was staring straight ahead and was also “very rigid” and “very

      stiff.” Id. at 132. Sergeant Stewart thought the occupants of the vehicle

      “appeared . . . very nervous.” Id. At that time, Sergeant Stewart slowed his car

      to pull behind the vehicle and activated his lights to initiate a traffic stop.


[6]   After the vehicle had pulled over onto the shoulder of the highway, Sergeant

      Stewart approached the driver’s side and observed that the driver was very

      “frantic,” “shuffling around looking for documents.” Id. at 133. Defendant

      was sitting still, staring straight ahead without blinking, refusing to make eye

      contact with the officer, and gripping a backpack tightly in his lap, which

      Court of Appeals of Indiana | Memorandum Decision 64A03-1601-CR-124 | February 21, 2017   Page 3 of 12
      Sergeant Stewart thought was further unusual behavior. The driver gave

      Sergeant Stewart his identification and registration, and Sergeant Stewart had

      the driver step out of the vehicle to come back to his police car to speak with

      him.


[7]   While back in the police car, Sergeant Stewart ran the driver’s information

      through his computer and asked the driver where he was headed. The driver

      responded that they were going to Grand Rapids, Michigan to visit a girl.

      When Sergeant Stewart inquired of the driver as to the name of the passenger,

      the driver stated that he was a friend he had known for about a year, but did not

      know his name. Id. at 136. Sergeant Stewart found this to be “pretty unusual

      and pretty suspicious,” so he exited his car and walked to the passenger side to

      speak with Defendant. Id.


[8]   Sergeant Stewart asked Defendant for his identification, what his name was, his

      date of birth, and where he was traveling. Id. at 137-38. Defendant told the

      officer that he did not have his identification, but informed Sergeant Stewart

      that his name was Lazaro Miranda and gave a date of birth. Although

      Defendant provided Sergeant Stewart with this information, it seemed to the

      officer that Defendant was “trying to think of something, like he was trying to

      make up a name and a date of birth.” Id. at 137. In response to the question of

      where he and driver were traveling, Defendant told Sergeant Stewart that they

      were going to Grand Rapids for “some type of business.” Id. at 138. During

      this conversation, Defendant “kept staring straight ahead,” was acting very



      Court of Appeals of Indiana | Memorandum Decision 64A03-1601-CR-124 | February 21, 2017   Page 4 of 12
       “standoffish,” “nervous,” and “evasive,” and was still clutching his backpack

       with a “death grip.” Id. at 142-43.


[9]    Because of their conflicting stories, Sergeant Stewart then went back to speak

       with the driver again to try to clear up the stories, but the driver stated they

       were not headed to Michigan for any type of business. Id. at 139-40. This led

       Sergeant Stewart to believe that the driver and Defendant were lying about

       where they were traveling. The driver continued to act nervous even though

       Sergeant Stewart told him he was not going to write him a ticket. Sergeant

       Stewart asked the driver for consent to search his vehicle, and the driver

       consented. The officer had the driver remain in the patrol car and went back to

       ask Defendant to exit the vehicle and sit inside the patrol car during the search.


[10]   Defendant stepped out of the vehicle still clutching his backpack, and Sergeant

       Stewart asked him if he had anything illegal in it; Defendant said that he did

       not. Id. at 146. Sergeant Stewart then asked for consent to search the

       backpack, and Defendant gave his consent. Sergeant Stewart asked Defendant

       to leave the backpack in the vehicle, and Defendant agreed and went to sit in

       the patrol car. Meanwhile, Sergeant Villareal arrived on the scene and assisted

       Sergeant Stewart in his search of the vehicle. While the officers searched the

       vehicle and the backpack, the driver and Defendant watched from the patrol car

       and spoke to each other in Spanish, which was recorded on the camera inside

       of Sergeant Stewart’s car. When the officers started to search the backpack,

       Defendant said to the driver, “are they searching my bag?” Id. at 103.



       Court of Appeals of Indiana | Memorandum Decision 64A03-1601-CR-124 | February 21, 2017   Page 5 of 12
[11]   In their search of the backpack, the officers found two white envelopes

       containing what looked to be United States currency, all in fifty-dollar bills.

       Inside one of the envelopes, the bills were separated into four or five sections

       with white “divider” papers, which the officers found odd because they had

       never seen money packaged that way during their careers. Id. at 112, 152.

       When the officers touched the currency, they noticed that the “feel” of the

       money did not seem normal and that the bills were “too crisp.” Id. at 79, 81,

       108. The bills did not have a visible hologram, multiple bills had the same

       serial number, the printing was blurry and “not accurate,” the color of the bills

       seemed off, and the security strip “stood out a little bit too much.” Id. at 79-81,

       114, 174. The officers found forty-eight bills, totaling $2,400, which they

       believed to be, and was later determined to be, counterfeit money.


[12]   Also inside of the backpack, the officers found handwritten directions to Grand

       Rapids, Michigan, a pre-paid “burner-type” phone, and two wallets. Id. at

       152,156, 159-60. One wallet contained $1,900 in legitimate United States

       currency and a photograph of a woman and a man, who looked like Defendant,

       but no identification. Id. at 107, 152. The officers also found thirteen small

       pieces of paper inside the backpack that contained descriptions of electronics

       equipment, a price for the items, an address, and a phone number with a Grand

       Rapids area code. When the officers looked into the trunk of the vehicle, they

       found two “big empty . . . shipping-type boxes,” but no suitcases, clothing,

       briefcases, or computers that might have indicated an overnight business trip to

       support the story given by Defendant. Id. at 166.


       Court of Appeals of Indiana | Memorandum Decision 64A03-1601-CR-124 | February 21, 2017   Page 6 of 12
[13]   The officers placed the driver and Defendant under arrest. When they arrived

       at the Lake County Jail, Defendant could not be processed because he would

       not provide his date of birth, address, or any other identifying information.

       Defendant had to be identified by running his fingerprints through the NCIC

       database. Through the search, the police learned Defendant’s name was

       Randall Izquierdo and not Lazaro Miranda.


[14]   On May 12, 2014, the State charged Defendant with Class C felony forgery.

       The State amended the charging information on May 19 to add Randall

       Izquierdo as an alternate name for Defendant and to add a charge of Class D

       felony identity deception. On October 1, 2015, the State filed its notice of

       habitual offender enhancement. A jury trial was held, and after the State rested

       its case, Defendant moved for a directed verdict on the identity deception

       charge, which the trial court granted and dismissed the charge. The jury later

       found Defendant guilty of Class C felony forgery. Defendant waived his right

       to a jury trial on the habitual offender enhancement, and after a bench trial, the

       trial court found Defendant to be a habitual offender. At sentencing, the trial

       court sentenced Defendant to six years for the forgery conviction, enhanced by

       eight years for the habitual offender finding, resulting in an aggregate sentence

       of fourteen years. Defendant now appeals.


                                      Discussion and Decision
[15]   The deferential standard of review for sufficiency claims is well settled. When

       we review the sufficiency of evidence to support a conviction, we do not

       reweigh the evidence or assess the credibility of the witnesses. Boggs v. State,
       Court of Appeals of Indiana | Memorandum Decision 64A03-1601-CR-124 | February 21, 2017   Page 7 of 12
       928 N.E.2d 855, 864 (Ind. Ct. App. 2010), trans. denied. We consider only the

       evidence most favorable to the verdict and the reasonable inferences that can be

       drawn from this evidence. Fuentes v. State, 10 N.E.3d 68, 75 (Ind. Ct. App.

       2014), trans. denied. We also consider conflicting evidence in the light most

       favorable to the trial court’s ruling. Oster v. State, 992 N.E.2d 871, 875 (Ind. Ct.

       App. 2013), trans. denied. We will not disturb the jury’s verdict if there is

       substantial evidence of probative value to support it. Fuentes, 10 N.E.3d at 75.

       We will affirm unless no reasonable fact-finder could find the elements of the

       crime proven beyond a reasonable doubt. Lock v. State, 971 N.E.2d 71, 74 (Ind.

       2012). As the reviewing court, we respect “the jury’s exclusive province to

       weigh conflicting evidence.” McHenry v. State, 820 N.E.2d 124, 126 (Ind. 2005).


[16]   Defendant argues that the State failed to present sufficient evidence to support

       his conviction for Class C felony forgery. Specifically, he contends that the

       evidence presented at trial was insufficient to prove that he had the intent to

       defraud. Defendant asserts that there was no evidence that he had knowledge

       that he possessed counterfeit money and claims that the counterfeit bills were

       not so obviously fake as to alert an ordinary person and give him knowledge

       that they were not legitimate currency. He further alleges that the evidence that

       he acted nervously was because he was an illegal immigrant and had a warrant

       out for his arrest in Florida.


[17]   Defendant’s charging information read in pertinent part:


               [O]n or about 7th day of May, 2014, in the County of Porter,
               State of Indiana, [Defendant], with the intent to defraud, makes,
       Court of Appeals of Indiana | Memorandum Decision 64A03-1601-CR-124 | February 21, 2017   Page 8 of 12
               utters or possesses a written instrument, numerous counterfeit
               United States Currency fifty dollar bills, in such a manner that
               they purport to have been made by another person; at another
               time; with different provisions; or by authority of one who did
               not give authority . . . .


       Appellant’s App. at 97. In order to convict Defendant of forgery as a Class C

       felony, the State was required to prove beyond a reasonable doubt that he, with

       the intent to defraud, made, uttered, or possessed a written instrument in such a

       manner that it purported to have been made by another person, at another time,

       with different provisions, or by authority of one who did not give authority.

       Ind. Code § 35-43-5-2(b).


[18]   Defendant only argues that insufficient evidence was presented to prove the

       intent to defraud element of his conviction. “Proof of intent to defraud requires

       a showing the defendant demonstrated ‘intent to deceive and thereby work a

       reliance and injury.’” Bocanegra v. State, 969 N.E.2d 1026, 1028 (Ind. Ct. App.

       2012) (emphasis in original) (quoting Wendling v. State, 465 N.E.2d 169, 170

       (Ind. 1984)), trans. denied. Actual injury is not required; potential injury is

       enough. Id. “Intent to defraud may be proven by circumstantial evidence

       which will often include the general conduct of the defendant when presenting

       the instrument for acceptance.” Miller v. State, 693 N.E.2d 602, 604 (Ind. Ct.

       App. 1998) (citing Wendling, 465 N.E.2d at 170). Because intent is a mental

       state, the fact-finder often must look to the reasonable inferences based upon an

       examination of the surrounding circumstances to ascertain whether there is a

       showing or inference of the requisite criminal intent. Brown v. State, 64 N.E.3d

       Court of Appeals of Indiana | Memorandum Decision 64A03-1601-CR-124 | February 21, 2017   Page 9 of 12
       1219, 1232 (Ind. Ct. App. 2016) (citing Diallo v. State, 928 N.E.2d 250, 253 (Ind.

       Ct. App. 2010)). In making this determination, the fact-finder looks to the

       person’s conduct and the natural consequences therefrom. Id. Further, a

       defendant’s knowledge of the falsity of a written instrument is not a separate

       element of the crime of forgery, but such knowledge may be relevant to show a

       defendant’s intent to defraud. Benefield v. State, 904 N.E.2d 239, 245 (Ind. Ct.

       App. 2009), trans. denied.


[19]   In the present case, the evidence most favorable to the verdict showed that

       Defendant was found in possession of forty-eight counterfeit fifty-dollar bills,

       totaling $2,400. When the car that Defendant was a passenger in was pulled

       over, Defendant sat in the front seat staring straight ahead, was “very rigid” and

       “very stiff,” refused to make eye contact with the officer, was gripping a

       backpack tightly in his lap, and “appeared . . . very nervous.” Tr. at 132-133.

       This behavior, coupled with the fact that Defendant and driver told conflicting

       stories about where they were traveling, caused Sergeant Stewart to believe that

       Defendant was being evasive and lying to him. Throughout Sergeant Stewart’s

       conversation with Defendant, Defendant continued to avoid eye contact and

       tightly grip his backpack. Defendant’s behavior of avoiding eye contact with

       Sergeant Stewart, clutching the backpack, and lying to the officer created a

       reasonable inference that Defendant was hiding something and knew that the

       backpack contained counterfeit money.


[20]   Further, Defendant continued to act evasively and lie to Sergeant Stewart as the

       conversation progressed. When the officer asked Defendant for identification,

       Court of Appeals of Indiana | Memorandum Decision 64A03-1601-CR-124 | February 21, 2017   Page 10 of 12
       Defendant told Sergeant Stewart that he did not have any identification, and

       instead, hesitated in giving his name and date of birth, which both later turned

       out to be false. Defendant never told the officers his real name; his true identity

       was eventually learned through his fingerprints after arrest. When Sergeant

       Stewart searched Defendant’s backpack, he discovered the large quantity of

       counterfeit bills inside. Defendant did not just have a few counterfeit bills in his

       backpack; there were forty-eight bills, totaling $2,400. Additionally, the “feel”

       of the money did not seem normal, the bills were “too crisp,” the bills did not

       have a visible hologram, multiple bills had the same serial number, the printing

       was blurry and “not accurate,” the color of the bills seemed off, and the security

       strip on the bills “stood out a little bit too much.” Id. at 79-81, 108, 114, 174.

       Given the quantity and quality of the bills found inside the backpack, it was

       reasonable for the jury to infer that Defendant knew the money was counterfeit.


[21]   Further evidence found in Defendant’s backpack also added to the inference

       that he knew that the money was counterfeit and that he had the intent to

       defraud. The counterfeit bills were unusually stored in a white envelope,

       separated in small bundles by white “divider” papers. Id. at 152. Sergeant

       Villareal testified that he had never seen money stored in that manner. Id. at

       112. The officers also found inside the backpack handwritten directions to

       Grand Rapids, a “burner-type” phone, tr. at 159, two wallets that contained no

       identifying information, and thirteen white slips of paper that contained

       descriptions of electronics equipment, a price for the items, an address, and a

       phone number with a Grand Rapids area code. Based on this evidence, it could


       Court of Appeals of Indiana | Memorandum Decision 64A03-1601-CR-124 | February 21, 2017   Page 11 of 12
       be reasonably inferred that Defendant intended to use the counterfeit money to

       purchase electronic equipment in Grand Rapids and defraud the sellers of the

       equipment who lived in another state, which would make it harder to locate

       him. We, therefore, conclude that there was sufficient evidence presented from

       which a reasonable jury could infer that Defendant possessed the counterfeit

       money with the intent to defraud. Defendant’s arguments to the contrary are

       merely requests for this court to reweigh the evidence, which we cannot do.

       Boggs, 928 N.E.2d at 864. The State presented sufficient evidence to support

       Defendant’s conviction for Class C felony forgery.


[22]   Affirmed.


[23]   Robb, J., and Barnes, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 64A03-1601-CR-124 | February 21, 2017   Page 12 of 12